UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2015 (July 6, 2015) American Housing REIT Inc. (Exact name of registrant as specified in its charter) Delaware 333-170828 46-4022327 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4800 Montgomery Lane #450 Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 240-204-5378 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 6, 2015,Mr. Fai Chan resigned from the Board of Directors of American Housing REIT, Inc. (the “Company”).Mr. Chan’s resignation was not the result of any disagreement with the Company on any matter relating to its operation, policies (including accounting or financial policies) or practices. On July 6, 2015, Mr. Tong Wan Chan resigned from the Board of Directors of the Company.Mr. Chan’s resignation was not the result of any disagreement with the Company on any matter relating to its operation, policies (including accounting or financial policies) or practices. Both resignations related to their disposition of ownership and control of Heng Fai Enterprises, Ltd., the Company’s majority shareholder. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Housing REIT Inc. Date: July 31, 2015 By: /s/Conn Flanigan Conn Flanigan Chief Executive Officer 3
